IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                  Assigned on Briefs February 26, 2013 at Knoxville

               CHARHELA WILSON v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                   No. 2008-D-3608    Cheryl Blackburn, Judge


                  No. M2012-01786-CCA-R3-PC - Filed April 5, 2013


The Petitioner, Charhela Wilson, appeals as of right from the Davidson County Criminal
Court’s denial of her petition for post-conviction relief. The Petitioner contends that her
pleas of nolo contendere to two counts of aggravated child neglect, a Class B felony, were
not knowingly and voluntarily entered into due to the ineffective assistance of her trial
counsel. See Tenn. Code Ann. § 39-15-402. However, the Petitioner’s notice of appeal was
untimely filed. Following our review, we conclude that the interest of justice does not
require waiver of the timely filing requirement in this case. Accordingly, the appeal is
dismissed.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

D. K ELLY T HOMAS, J R., J., delivered the opinion of the court, in which J AMES C URWOOD
W ITT, J R., and N ORMA M CG EE O GLE, JJ., joined.

Kara Everett, Mt. Juilet, Tennessee, for the appellant, Charhela Wilson.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Wilber, Assistant Attorney
General; Victor S. Johnson, III, District Attorney General; and Brian Keith Holmgren,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

        In November 2008, the Petitioner was indicted on two counts of aggravated child
abuse of a child eight years of age or less and five counts of aggravated child neglect of a
child eight years of age or less, both Class A felonies. See Tenn. Code Ann. § 39-15-402(a)-
(b). On May 20, 2011, the Petitioner entered pleas of nolo contendere to two counts of
aggravated child neglect of a child over the age of eight, a Class B felony, and received an
effective twelve-year sentence to be served at 100%. To provide a factual basis for the pleas,
the State presented that the Petitioner had served as a foster parent to two children: one a
toddler, just under two years old, and the other an infant, just under a year old. According
to the State, the toddler, while in the Petitioner’s care, suffered second degree burns to her
buttocks and back. The Petitioner was aware of this injury for at least a week but failed to
seek any medical treatment for the child. While under the Petitioner’s care, the infant “lost
considerable weight” and was later diagnosed with “failure to thrive.”

        In September 2011, the Petitioner filed a pro se petition for post-conviction relief.
Counsel was appointed, and an amended petition was filed on March 26, 2012. The
gravamen of the petitions was that trial counsel pressured the Petitioner into accepting the
plea agreement and failed to explain that her sentence was to be served at 100%. At the post-
conviction hearing, lead counsel testified that the plea agreement the Petitioner accepted had
originally been offered to her in January 2009 and that the Petitioner was well aware of the
terms of the plea agreement and its sentencing consequences. Lead counsel denied that any
of the Petitioner’s attorneys pressured her into accepting the plea agreement. Lead counsel
testified that the Petitioner reviewed the plea agreement with co-counsel and that they
explained to her that her sentence was to be served at 100%. Co-counsel testified that she
read through the plea agreement with the Petitioner and answered the Petitioner’s questions
about the plea agreement.

        The Petitioner denied that her attorneys reviewed the plea agreement with her and that
they explained to her that her sentence was to be served at 100%. The Petitioner testified
that, despite having a college degree in criminal justice and having previously worked for a
sheriff’s department, she did not understand what she was pleading to or her sentence. The
Petitioner further claimed that she was under the influence of blood pressure medication that
made her dizzy and lightheaded during her pleas. The post-conviction court reviewed a
transcript of the plea submission hearing with the Petitioner. The post-conviction court noted
that during the plea submission hearing, the Petitioner denied that she was forced into her
pleas or that her blood pressure medication affected her mental faculties, that the trial court
explained to her several times that her sentence was to be served at 100%, that the Petitioner
stated several times that she understood the offenses she was pleading to and what her
sentence would be, that she stated that she did not have any questions for the trial court, and
that she had no complaints about her attorneys’ representation.

        On July 6, 2012, the post-conviction court entered a detailed order denying the
Petitioner post-conviction relief. On August 9, 2012, the Petitioner filed an untimely notice
of appeal. The State argues that the Petitioner’s appeal should be dismissed for being
untimely filed and that the interest of justice does not require waiver of the requirement of
a timely notice of appeal in this case. Tennessee Rule of Appellate Procedure 4(a) states that
“in all criminal cases the ‘notice of appeal’ document is not jurisdictional and the filing of

                                              -2-
such document may be waived in the interest of justice.” When determining whether waiver
is appropriate, this court “will consider the nature of the issues presented for review, the
reasons for and the length of the delay in seeking relief, and any other relevant factors
presented in the particular case.” State v. Markettus L. Broyld, No. M2005-00299-CCA-R3-
CO, 2005 WL 3543415, at *1 (Tenn. Crim. App. Dec. 27, 2005).

        While the length of delay in seeking relief in this case was de minimis, that does not
mean this court will summarily grant a waiver. Here, the Petitioner made no attempt to
explain why the notice of appeal was untimely and made no mention of the issue other than
to erroneously state in her brief that the notice of appeal was “timely filed . . . on August 9,
2012.” The Petitioner failed to seek waiver of the late-filing of the notice of appeal in this
court, and she made no reply to the State’s argument that the appeal should be dismissed due
to the untimely filing of the notice of appeal. Furthermore, the Petitioner presented no
evidence at the post-conviction hearing that would have overcome the “strong presumption
of verity” afforded to her statements at the plea submission hearing that her pleas were
knowing and voluntary. See Blackledge v. Allison, 431 U.S. 63, 74 (1977). As such, we
conclude that the interest of justice does not warrant waiver of the notice of appeal
requirement in this case. Accordingly, the Petitioner’s appeal is dismissed.

       In consideration of the foregoing and the record as a whole, the appeal is dismissed.




                                                    _________________________________
                                                    D. KELLY THOMAS, JR., JUDGE




                                              -3-